DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuro (JP2002048035), hereinafter “Tetsuro”.
Regarding claim 10, Tetsuro discloses an engine device, comprising: a turbocharger (25) installed on an exhaust side of an engine (1, mentioned within the specification that turbocharger 25 is attached to the exhaust side of cylinder head 9); and an intake pipe (29) connected to the turbocharger, having a bent portion (bent portion is shown in figure below), and provided with an inclined portion (the pipe 29 inclines upwards) on an intake upstream side of the bent portion.

    PNG
    media_image1.png
    490
    747
    media_image1.png
    Greyscale



Regarding claim 11, Tetsuro discloses the engine device according to claim 10, wherein the inclined portion is inclined so that the intake upstream side is higher than an intake downstream side (shown in figure above).
Regarding claim 12, Tetsuro discloses the engine device according to claim 10, wherein the engine device has an intake connecting pipe (31) that connects the turbocharger and an intake manifold (34), and at least a part of the intake connecting pipe (31) is provided above the intake pipe (29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuro.

Regarding claim 13, Tetsuro the claimed invention but is silent to disclose wherein an intake inlet of the intake pipe is provided below the top of the intake connecting pipe. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the intake inlet of the intake pipe be provided below the top of the intake connecting pipe, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Examiner notes that figure 1 of Tetsuro does not show the inlet end of the intake pipe and that the inlet of the intake pipe may still be provided below the top of the intake connecting pipe. 
Regarding claim 14, Tetsuro discloses the claimed invention but is silent to disclose wherein an intake inlet of the intake pipe is provided above an intake inlet of the intake manifold. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the intake inlet of the intake pipe be provided above an intake inlet of the intake manifold, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Examiner notes that figure 1 of Tetsuro does not show the inlet end of the intake pipe and that the inlet of the intake pipe may still be provided above an intake inlet of the manifold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/30/2022